 Case 3:19-cv-00338-C-BH Document 18 Filed 04/27/20                                Page 1 of 1 PageID 85



                          IN THE T]NITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

BENNIE zuCHARDSON,                                     )
                                                       )
                        Petitioner,                    )
                                                       )
                                                       )
                                                       )
M. LINDERWOOD,                                         )
                                                       )
                        Respondent.                    )       Civil Action No.     3:   19-CV-0338-C-BH

                                                   ORDER

        Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising that Petitioner's petition should be dismissed for lack            of

jurisdiction.'

        The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore   oRDERED that the Findings, conclusions, and Recommendation

are hereby   ADOPTED     as the   findings and conclusions of the Court. For the reasons stated

therein, Petitioner's petition for habeas corpus relief pursuant to 28 U.S.C. $ 2241 is hereby

DISMISSED for lack of jurisdicti oq
                                      t{
         SooRDERED this         37    day   ofApril 2020.
                                                                   I
                                                               I
                                                                       l)1
                                                                                   44+-'v"
                                               I

                                                   S               C          GS
                                                           I                 D STATES DIS        CT JUDGE



        I Petitioner has failed to file any objections to the Magistrate Judge's Findings, Conclusions, and
Recommendation and the time to do so has now expired. Petitioner has further failed to provide the
Court with an updated mailing address.
